IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-60096
                           Summary Calendar


WENDELL DUNCAN,

                                          Plaintiff-Appellant,

versus

STEVE PUCKETT et al.,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:95-CV-278-S-B
                       - - - - - - - - - -
                           May 27, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Wendell Duncan appeals the dismissal of his civil-rights

complaint pursuant to § 1915(d).    Duncan contends that the

defendants violated his Eighth Amendment rights by placing him in

a single cell with another inmate.    Duncan seeks monetary damages

and release from prison.    Duncan abandons on appeal his arguments

that the defendants violated his Eighth Amendment rights by

creating a health risk as a result of the double-celling and that

the defendants violated his constitutional rights by failing to




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
provide him showers and yard time.   Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).

     Duncan raises on appeal the argument that he was denied due

process by his improper placement in administrative segregation.

however, Duncan raised this argument in the district court in his

Rule 60(b) motion for relief from judgment.     Duncan failed to

appeal the denial of his Rule 60(b) motion; therefore, this

argument is not properly before this court.

     We have reviewed the record and Duncan’s brief and AFFIRM

the district court’s dismissal because Duncan failed to allege a

legally arguable constitutional claim.      See Wilson v. Seiter, 501
U.S. 294, 297-98 (1991); Rhodes v. Chapman, 452 U.S. 337, 347

(1981); Stokes v. Delcambre, 710 F.2d 1120, 1124 (5th Cir. 1983).

The district court did not err by failing to hold a Spears

hearing because Duncan’s claims are not based on a legally

arguable position.   Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir.

1994).

     We caution Duncan that any frivolous appeals filed by him or

on his behalf will invite the imposition of sanctions in the

future.   To avoid sanctions, Duncan is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     AFFIRMED.   SANCTION WARNING ISSUED.